Citation Nr: 0001300	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-05 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the appellant is eligible for benefits under the 
Restored Entitlement Program for Survivors (REPS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to May 
1982.  He died on May [redacted], 1982.  The appellant is his 
daughter.  Her claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 determination 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The veteran did not die on active duty prior to August 
13, 1981.
 
2.  The veteran did not die as a result of a service-
connected disability that was incurred or aggravated prior to 
August 13, 1981.


CONCLUSION OF LAW

The appellant has not met the basic eligibility criteria for 
benefits under REPS.  38 C.F.R. § 3.812 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to assistance 
under REPS based on her status as the surviving child of a 
veteran who died on active duty.  She asserts that the date 
of the veteran's death should not be considered in 
determining her eligibility.  Rather, she has requested the 
Board to focus on the intent of Congress in establishing 
REPS, that is, to assist needy dependents following the death 
of a veteran-parent.

REPS, enacted by Congress in 1982, provides for the payment 
of benefits to certain surviving spouses and children of 
former members of the Armed Forces.  REPS benefits were 
intended to replace certain social security benefits that 
were either reduced or terminated by the Omnibus Budget Act 
of 1981.  See generally 38 C.F.R. § 3.812 (1999).  In 
ascertaining a claimant's eligibility for REPS benefits, 38 
C.F.R. § 3.812 requires that a determination first be made 
that the person on whose earnings record the claim is based 
either died on active duty prior to August 13, 1981, or died 
as a result of a service-connected disability that was 
incurred in or aggravated prior to August 13, 1981.  For the 
purpose of this determination, character of discharge is not 
a factor for consideration, and death on active duty 
subsequent to August 12, 1981 is qualifying provided that the 
death resulted from a service-connected disability that was 
incurred or aggravated prior to August 13, 1981.

In this case, service personnel records reflect that the 
veteran did not die on active duty prior to August 13, 1981.  
Rather, he died on May [redacted], 1982.  Therefore, to establish 
eligibility for REPS benefits, the record must show that the 
veteran's death resulted from a service-connected disability 
that was incurred or aggravated prior to August 13, 1981.  
The record does not establish this fact, instead showing that 
the veteran's death was caused by cardiopulmonary arrest due 
to an accidental drowning.

The Board acknowledges and is sympathetic to the argument 
advanced by the appellant; however, the legal criteria 
governing eligibility requirements for REPS benefits are 
clear and specific, and the Board is bound by them.  Since 
the payment of government benefits must be authorized by law, 
and applicable regulations reflect that the basic eligibility 
criteria for the claimed benefits are not met in this case, 
the appellant's assertions fail.  Based on the foregoing, the 
Board finds that the appellant has failed to establish that 
she is eligible for benefits under REPS.  The law in this 
case is dispositive; therefore, the appellant's claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

Eligibility for benefits under REPS is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

